United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 9, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-60296
                          Conference Calendar



HENRY C. PAYTON,

                                      Plaintiff-Appellant,

versus

CHRISTOPHER B. EPPS, Commissioner;
E. L. SPARKMAN, Superintendent; JOHN BEARRY, Dr.,
MSP Medical Director; LARRY HARDY, Legal Claims Adjudicator,

                                      Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 4:03-CV-126
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Henry C. Payton, Mississippi inmate # 65110, appeals the

dismissal of his civil rights complaint, filed pursuant to 42

U.S.C. § 1983.    Payton has filed a Motion for a Preliminary

Injunction and/or in the alternative, for a Temporary Restraining

Order.   Payton asks this court to enjoin the Mississippi

Department of Corrections from moving him to another prison unit

in retaliation for his filing the instant lawsuit.       Payton’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60296
                                 -2-

motion is DENIED.    See Moye v. Clerk, DeKalb County Superior

Court, 474 F.2d 1275, 1275-76 (5th Cir. 1973).

     Payton argues that the district court erred when it

dismissed his complaint for failure to state a claim, pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii).    Payton’s allegation that prison

officials were negligent for failing to place slip guards and

guard rails in the showers where he is housed fails to state a

claim because a claim for negligence does not establish an Eighth

Amendment violation.    See Varnado v. Lynaugh, 920 F.2d 320, 321

(5th Cir. 1991).    Payton’s allegation that prison officials

failed to provide adequate medical treatment fails to state a

claim because mere dissatisfaction with medical treatment does

not rise to a constitutional violation.    See id.   Last, Payton’s

allegation that prison officials failed to comply with

Mississippi state law when they overcharged him for medical

treatment he received fails to state a claim inasmuch as a prison

official’s failure to follow state regulations does not establish

a constitutional violation.    See Jackson v. Cain, 864 F.2d 1235,

1251-52 (5th Cir. 1989).

     The district court’s dismissal of the present case and this

court’s affirmance of the dismissal count as one strike against

Payton for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Payton is WARNED

that if he accumulates three strikes he will be barred

from proceeding in forma pauperis in any civil action or appeal
                          No. 03-60296
                               -3-

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.   See 28

U.S.C. § 1915(g).

     AFFIRMED; SANCTIONS WARNING ISSUED.